The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                  SUMMARY
                                                            February 8, 2018

                                2018COA16

No. 16CA1522, Campaign Integrity Watchdog, LLC v. Colorado
Citizens Protecting our Constitution — Election Law —
Campaign Finance — Major Purpose Test

     A division of the court of appeals considers whether an

administrative law judge properly applied the “major purpose” test

described in Buckley v. Valeo, 424 U.S. 1, 79 (1976), and Colorado

Right to Life Committee, Inc. v. Coffman, 498 F.3d 1137 (10th Cir.

2007), to determine whether an organization qualified as a political

committee. The division concludes that (1) the major purpose test

applied to this case; and (2) the record supported the administrative

law judge’s determination that the organization was not a political

committee because, based on the amount of its spending on

political advocacy for candidates, it did not have the major purpose

of nominating or electing candidates.
     The division also concludes that the administrative law judge

did not err when he (1) evaluated a consecutive twelve-month

period, instead of a calendar year period, in considering the

organization’s spending for political advocacy for candidates; and (2)

excluded expenditures from his analysis that the organization did

not make within the consecutive twelve-month period.

     The division therefore affirms the administrative law judge’s

order.
     COLORADO COURT OF APPEALS                               2018COA16


Court of Appeals No. 16CA1522
Colorado Office of Administrative Courts No. 0S2016-0005


Campaign Integrity Watchdog, LLC,

Petitioner-Appellant,

v.

Colorado Citizens Protecting our Constitution,

Respondent-Appellee,

and

Colorado Secretary of State,

Intervenor-Appellee.



                               ORDER AFFIRMED

                                 Division VII
                        Opinion by JUDGE BERNARD
                        Berger and Freyre, JJ., concur

                         Announced February 8, 2018


Matthew Arnold, Authorized Representative, Denver, Colorado, of Campaign
Integrity Watchdog, LLC

Holland & Hart LLP, Douglas L. Abbott, Denver, Colorado, for Respondent-
Appellee

Cynthia H. Coffman, Attorney General, Matthew D. Grove, Assistant Solicitor
General, Denver, Colorado, for Intervenor-Appellee
¶1    This appeal asks us to review the decision of an administrative

 law judge who employed the “major purpose test,” which the United

 States Supreme Court first set forth in Buckley v. Valeo, 424 U.S. 1,

 79 (1976), to determine whether an organization was a political

 committee. We conclude that the record supports the judge’s

 holding that the organization was not a political committee because

 it did not have the major purpose of nominating or electing

 candidates.

¶2    The organization in question was Colorado Citizens Protecting

 our Constitution, which we shall call “Colorado Citizens.”

 Campaign Integrity Watchdog, LLC, which we shall call “Campaign

 Integrity,” filed a complaint against Colorado Citizens, alleging that

 it had not registered as a political committee when it should have.

 The judge dismissed the complaint. Campaign Integrity appeals.

 We affirm.

                           I.    Background

¶3    Between September and November 2015, Colorado Citizens

 paid for a radio advertisement that supported the candidacy of Bob

 Gardner for state senate. The advertisement stated as follows:




                                    1
            He’s a conservative leader who’s served our
            community and our country his entire life.
            Now he’s running to represent Colorado
            Springs in the state senate. Bob Gardner. As
            a young cadet at the Air Force Academy, he
            learned the true meaning of leadership. Then
            Bob Gardner fought for school choice as a
            founder of Cheyenne Mountain Charter
            Academy. And as a state legislator, Bob
            Gardner stood up against trial lawyers,
            teachers’ unions, and big spending politicians,
            earning him multiple legislator of the year
            awards. Now Bob Gardner is running for state
            senate. To make sure our veterans get the
            care they deserve. To fight for our rights on
            guns, school choice, and health care. And to
            take on the big spenders in both parties. A
            fiscal hawk with the unflinching guts to stand
            up for what’s right. Bob Gardner. Paid for by
            Colorado Citizens Protecting our Constitution.

¶4    The advertisement ran on one or more radio stations in

 Colorado Springs from September through November 2015.

¶5    Following the advertisement’s airing, Campaign Integrity filed

 a complaint with the Colorado Secretary of State. It alleged that

 Colorado Citizens had not registered as a political committee, as

 required by article XXVIII of the Colorado Constitution and the Fair

 Campaign Practices Act, sections 1-45-101 to -118, C.R.S. 2017.

 The Secretary’s office referred the case to the Office of




                                    2
 Administrative Courts, which assigned an administrative law judge

 to preside over it.

¶6    The Secretary moved to intervene in the proceedings. The

 judge granted the motion in part, noting that the Secretary would

 be allowed to intervene only to “submit[] an amicus-style brief

 addressing the legal issues relevant in the complaint.”

¶7    Both Colorado Citizens and the Secretary moved for summary

 judgment. Relying on Colorado Right to Life Committee, Inc. v.

 Coffman, 498 F.3d 1137 (10th Cir. 2007), and Alliance for

 Colorado’s Families v. Gilbert, 172 P.3d 964 (Colo. App. 2007),

 Colorado Citizens contended that it was not a political committee

 because it did not have the “major purpose” of supporting or

 opposing candidates. The Secretary supported that contention, but

 it added that Colorado Citizens could not be a political committee

 because it did not make or receive contributions. Because of the

 Secretary’s limited party status, the judge construed the motion as

 a legal brief supporting Colorado Citizens’ position. The judge

 denied both summary judgment motions.

¶8    The judge then held a hearing on the merits to determine

 Colorado Citizens’ major purpose. He found that, based on the


                                   3
 financial information admitted into evidence, Colorado Citizens’

 spending on political candidates only accounted for little more than

 one-third of its total spending, while the majority of its spending

 involved political issues. So he concluded that Colorado Citizens

 was not a political committee because it did not have the major

 purpose of nominating or electing political candidates.

        II.   Standard of Review and General Legal Principles

¶9    We will uphold the decision of an administrative law judge

 unless his or her decision is arbitrary, capricious, unsupported by

 the evidence, or contrary to law. See Sherritt v. Rocky Mountain Fire

 Dist., 205 P.3d 544, 545 (Colo. App. 2009). “[W]e accept [a judge’s]

 factual findings unless they are clearly erroneous or unsupported

 by evidence in the record.” Colo. Educ. Ass’n v. Rutt, 184 P.3d 65,

 77 (Colo. 2008). But whether the judge applied the correct legal

 standard is a question of law that we review de novo. See Cerbo v.

 Protect Colo. Jobs, Inc., 240 P.3d 495, 500-01 (Colo. App. 2010); see

 also Stamm v. City & Cty. of Denver, 856 P.2d 54, 57 (Colo. App.

 1993)(noting that “[a] reviewing court is required to set aside the

 final orders of an administrative agency if the agency applied an

 erroneous legal standard”).


                                    4
¶ 10   In an administrative hearing, evidence is admissible if it

  “possesses probative value commonly accepted by reasonable and

  prudent persons in the conduct of their affairs.” Colo. Motor Vehicle

  Dealer Licensing Bd. v. Northglenn Dodge, Inc., 972 P.2d 707, 713

  (Colo. App. 1998). But a judge “has discretion to determine the

  relevancy of evidence.” Aviado v. Indus. Claim Appeals Office, 228
P.3d 177, 179 (Colo. App. 2009). “Evidentiary decisions are firmly

  within a[] [judge’s] discretion . . . and will not be disturbed absent a

  showing of abuse of that discretion.” Youngs v. Indus. Claim

  Appeals Office, 2013 COA 54, ¶ 40. “An abuse of discretion occurs

  when the [judge’s] order is beyond the bounds of reason, as where it

  is unsupported by the evidence or contrary to law.” Heinicke v.

  Indus. Claim Appeals Office, 197 P.3d 220, 222 (Colo. App. 2008).

                      III.   “The Major Purpose” Test

¶ 11   Campaign Integrity contends that the judge erred when he

  held that Colorado Citizens was not a political committee. The error

  arose, this contention continues, from the judge’s misapplication of

  the major purpose test. We disagree.




                                     5
                       A.    Additional Background

¶ 12   The judge’s decision applied the major purpose test that the

  United States Supreme Court set forth in Buckley, 424 U.S. at 79.

  He determined that, “although the major purpose test is not

  expressly included within Article XXVIII’s definition of political

  committee, [he could not] constitutionally apply that definition to

  [Colorado Citizens] unless the evidence proves that [Colorado

  Citizens’] major purpose was to support or oppose one or more

  political candidates.”

¶ 13   The judge analyzed the major purpose issue from two

  perspectives. First, he looked at Colorado Citizens’ “statement of

  organizational purpose.” He found that this statement did not

  mention political advocacy, but “political advocacy in one form or

  another is all [that Colorado Citizens] did over the one-year period

  under study.” So he “attache[d] little weight to [its] statement of

  organizational purpose.”

¶ 14   The judge then looked at Colorado Citizens’ financial records.

  He found that spending on candidates for a year beginning in 2015

  and ending in 2016 accounted for only 33.5 percent of its total

  spending. Because more than half of Colorado Citizens’ spending


                                     6
  went to something other than candidates, he found that it was not a

  political committee.

                                B.       Law

¶ 15   Section 2(12)(a) of article XXVIII of the Colorado Constitution

  defines a “[p]olitical committee” as “any person, other than a

  natural person, or any group of two or more persons, including

  natural persons that have accepted or made contributions or

  expenditures in excess of $200 to support or oppose the nomination

  or election of one or more candidates.”

¶ 16   In interpreting similar language under federal campaign law,

  the United State Supreme Court held that, to qualify as a political

  committee, the organization must either (1) be “under the control of

  a candidate”; or (2) have “the major purpose of which is the

  nomination or election of a candidate” to qualify as a political

  committee. Buckley, 424 U.S. at 79. Because there is no evidence

  in this case that Colorado Citizens was controlled by any candidate,

  including Mr. Gardner, we are only concerned with the second

  consideration, which is known as the “major purpose test.” See

  Alliance for Colorado’s Families, 172 P.3d at 970. (The Supreme

  Court adopted the major purpose test to avoid “serious problems of


                                     7
  vagueness” that might have “deter[red] those who [sought] to

  exercise protected First Amendment rights.” Buckley, 424 U.S. at

  76-77.)

¶ 17   As far as political committees are concerned, the major

  purpose test does not appear in either Colorado’s Constitution or in

  any Colorado statute. But the Tenth Circuit, when analyzing the

  definition of political committee in our state constitution, held that

  it would be unconstitutional as applied if it did not incorporate the

  major purpose test. Colo. Right to Life Comm., Inc., 498 F.3d at

  1154. In incorporating the major purpose test, the Tenth Circuit

  provided further guidance on how to apply it. Relying on Federal

  Election Commission v. Massachusetts Citizens for Life, 479 U.S.
238, 252 (1986), the circuit stated that there were two ways to

  determine an organization’s major purpose. Colo. Right to Life

  Comm., Inc., 498 F.3d at 1152. First, a court could examine its

  “central organizational purpose.” Id. Second, a court could

  compare “the organization’s independent spending with overall

  spending to determine whether the preponderance of expenditures

  are for express advocacy or contributions to candidates.” Id.




                                     8
¶ 18   In Alliance for Colorado’s Families, a division of this court

  decided that the major purpose test from Buckley, as augmented by

  Colorado Right to Life Committee, Inc., was the proper test to apply

  when analyzing whether an organization was a political committee.

  (The division did not reach a definitive conclusion about whether

  the major purpose test had been satisfied because the

  administrative law judge had not made sufficient factual findings.
172 P.3d at 972. So the division remanded the case for “further

  proceedings . . . guided by Colorado Right to Life Committee, Inc. . . .

  and other relevant authority.” Id. at 973.)

                               C.   Analysis

¶ 19   We begin by noting that Campaign Integrity agrees that the

  definition of “political committee” found in Colorado’s Constitution

  is “insufficient” because it does not incorporate Buckley’s major

  purpose test. Campaign Integrity then asks us to “clarify the

  standard for applying” that test to political committees. Based on

  Campaign Integrity’s position, we shall proceed, as did the

  administrative law judge, to decide this case employing the major

  purpose test.




                                     9
¶ 20   Campaign Integrity contends that the judge in this case

  should have applied the statutory major purpose definition from

  section 1-45-103(12)(b), C.R.S. 2017, which defines “issue

  committee,” to Colorado Citizens’ conduct. It reasons that (1)

  because the great extent of Colorado Citizens’ written and broadcast

  communications supported a candidate, it was a political

  committee, see § 1-45-103(12)(b)(II)(B); (2) the judge erred because

  he did not consider whether Colorado Citizens’ support of Mr.

  Gardner constituted a “considerable portion” of its total activities,

  see § 1-45-103(12)(b)(II)(A); see also Cerbo, 240 P.3d at 501; and (3)

  the judge did not consider Colorado Citizens’ “demonstrated pattern

  of conduct,” see § 1-45-103(12)(b)(II). We disagree with these

  contentions for several somewhat interconnected reasons.

¶ 21   First, the phrase “major purpose” does not appear in the

  definition of political committee found in section 2(12)(a) of article

  XXVIII. As we have explained above, Colorado Right to Life

  Committee, Inc., held that this definition would be unconstitutional

  without the major purpose test, and Alliance for Colorado’s Families

  followed Colorado Right to Life Committee, Inc. We are persuaded by

  the reasoning in Alliance for Colorado’s Families. So we, too, will


                                     10
  follow Colorado Right to Life Committee, Inc., and we will apply the

  major purpose test in this case as augmented by the alternative

  factors described in Colorado Right to Life Committee, Inc.

¶ 22   Second, we reject Campaign Integrity’s contention that we

  should apply part of the definition of an “issue committee” to

  determine whether Colorado Citizens was a political committee,

  which is, as we have observed above, defined by a different

  constitutional subsection. Unlike the definition of political

  committee, the definition of “issue committee” in article 28, section

  2(10)(a)(I), includes a reference to the issue committee’s major

  purpose: “any person . . . [t]hat has a major purpose of supporting

  or opposing any ballot issue or ballot question.” The term “major

  purpose” as used in that definition is further defined in section 1-

  45-103(12)(b). That section states that an organization’s major

  purpose can be determined by

            (I) An organization’s specifically identified
            objectives in its organizational documents at the
            time it is established or as such documents
            are later amended; or

            (II) An organization’s demonstrated pattern of
            conduct based upon its:




                                    11
             (A) Annual expenditures in support of or
             opposition to a ballot issue or ballot question;
             or

             (B) Production or funding, or both, of written or
             broadcast communications, or both, in support
             of or opposition to a ballot issue or ballot
             question.

  (Emphasis added.)

¶ 23   But, as we have suggested above, Campaign Integrity’s

  contention contemplates apples when we must discuss oranges. A

  “major purpose,” as defined in section 1-45-103(12)(b), only applies

  to issue committees. And it ignores the importance of the

  legislature’s choice to include a definition of “major purpose” for

  issue committees but to exclude such a definition for political

  committees. See § 1-45-103(14)(defining political committee); Colo.

  Right to Life Comm., Inc., 498 F.3d at 1155 (“The inclusion of the

  ‘major purpose’ test in § 2(10)(a) indicates that the decision not to

  include this requirement in the definition of political committee was

  deliberate and consistent with the state’s citizenry’s intent.”).

  Because issue committees and political committees are mutually

  exclusive, see Colo. Const. art. XXVIII, § 2(10)(b)(stating that issue

  committees do not include political committees), this legislative



                                     12
  choice makes clear that the definition of “major purpose” cannot

  apply to both types of committees, see Turbyne v. People, 151 P.3d
563, 567-68 (Colo. 2007)(“We do not add words to [a] statute . . . .

  [W]e cannot supply . . . missing language . . . .”).

¶ 24   Campaign Integrity’s contention is further undercut by the

  language of the statutory definition of “major purpose” because

  section 1-45-103(12)(b) refers to a major purpose of an

  organization, not to the major purpose. See Cerbo, 240 P.3d at 501

  (“[B]y using the indefinite article ‘a,’ the phrase ‘a major purpose’

  brings within its ambit organizations for which promoting a ballot

  issue is but one major purpose.” (citing Brooks v. Zabka, 168 Colo.
265, 269, 450 P.2d 653, 655 (1969))). Although, under this statute,

  an issue committee could have more than one major purpose, the

  United States Supreme Court made clear in Buckley that a political

  committee can have only one. See Indep. Inst. v. Coffman, 209 P.3d
1130, 1137 (Colo. App. 2008)(noting that Buckley’s major purpose

  test determines the “one, central purpose for which [a political

  committee] is created”).

¶ 25   Third, we think that Campaign Integrity’s reliance on Colorado

  Ethics Watch v. Gessler, 2013 COA 172M, is misplaced. In that


                                     13
  case, a division of this court struck down the Secretary’s rule

  codifying the major purpose test. Id. at ¶ 38. But, unlike in this

  case, the division’s analysis focused on a question of administrative

  law: Has the legislature, either explicitly or implicitly, delegated the

  authority to an administrative agency to fill a gap in a statute? Id.

  at ¶ 22. The division’s analysis therefore did not touch upon

  whether the major purpose test, as described in Colorado Right to

  Life Committee, Inc., and Alliance for Colorado’s Families, should

  apply to political committees in this case.

¶ 26   Fourth, Campaign Integrity asserts that Colorado Ethics Watch

  required the judge to evaluate the major purpose test in terms of

  whether Colorado Citizens “demonstrated [a] pattern of conduct

  reflected in its annual activity and production and/or funding of

  communications.” But this demonstrated pattern of conduct test

  comes directly from section 1-45-103(12)(b), the statute defining

  “major purpose” for issue committees. And, as we have already

  twice observed, this statutory test is inapplicable to this case.

  Colorado Ethics Watch did not suggest otherwise.




                                     14
¶ 27   We therefore conclude that the judge properly applied the

  major purpose test as described in Colorado Right to Life Committee,

  Inc., and Alliance for Colorado’s Families.

¶ 28   We further conclude that the judge’s factual findings

  supported his conclusion that Colorado Citizens was not a political

  committee. The judge considered the alternatives of the major

  purpose test. Our review of the record leads us to agree with him

  that Colorado Citizens’ statement of its organizational purpose was

  unhelpful because the statement and Colorado Citizens’ actual

  activities were inconsistent. For example, the statement of purpose

  referred to “educational outreach regarding the strengthening of

  public education,” but it did not mention political activity or

  political advocacy. But, after reviewing records from Colorado

  Citizens, the judge found that it had engaged in political advocacy

  for a year, although most of the advocacy was on behalf of issues,

  not candidates.

¶ 29   And we therefore agree with the judge that employing the

  second test from Colorado Right to Life Committee, Inc. — analyzing

  Colorado Citizens’ spending activity — was the appropriate method

  of inquiry. In doing so, as we will describe in more detail below, the


                                    15
  judge gave Campaign Integrity the benefit of the doubt when

  analyzing Colorado Citizens’ spending activity. For example, he

  treated unexplained spending in Colorado Citizens’ records as

  spending on political advocacy for candidates. Yet, even giving

  Campaign Integrity that benefit, the records merely showed that a

  little over one-third of Colorado Citizens’ spending was on political

  advocacy for candidates. We therefore conclude that the record

  established that Colorado Citizens was not a political committee

  because its major purpose — its “one, central purpose,” Indep. Inst.,
209 P.3d at 1137 — was not supporting candidates.

        IV.   Calendar Year Versus Consecutive Twelve Months

¶ 30   When applying the major purpose test, Campaign Integrity

  contends that the judge should have considered Colorado Citizens’

  spending in a calendar year, instead of in a consecutive

  twelve-month period from June 2015 to May 2016. We disagree.

                      A.    Additional Background

¶ 31   Campaign Integrity subpoenaed financial records from

  Colorado Citizens from July 1, 2015, through April 1, 2016. In

  response, Colorado Citizens produced bank statements from June

  2015 to April 2016. Colorado Citizens also produced a profit and


                                    16
  loss summary showing expenses from July 2015 to May 2016.

  Finally, Colorado Citizens produced several invoices.

¶ 32   The parties stipulated to admit these documents. But some of

  them did not provide the judge with information about the purpose

  of some of the expenditures. So, as we observed above, the judge

  sanctioned Colorado Citizens by deciding that it would treat all

  unexplained expenditures as spending on political advocacy for

  candidates. The judge then analyzed Colorado Citizens’

  contributions from June 2015 to May 2016, and, based on the

  submitted records, he decided that Colorado Citizens’ contributions

  to candidates constituted only slightly more than a third of its

  overall expenditures.

¶ 33   Although Campaign Integrity did not subpoena documents

  from the first half of 2015, it later told the judge that, for the

  purposes of the major purpose test, he had to analyze Colorado

  Citizens’ expenditures for the calendar year of 2015. It added that,

  if the judge had done so, he would have decided that Colorado

  Citizens had been a political committee in 2015.




                                      17
                         B.   Law and Analysis

¶ 34   We conclude, for the following reasons, that the judge did not

  err when he decided to base the major purpose analysis on the

  records of Colorado Citizens’ expenses in the consecutive twelve-

  month period spanning 2015 and 2016.

¶ 35   First, Campaign Integrity undercut its contention because it

  did not provide sufficient documentary evidence for the judge to

  consider calendar years 2015 and 2016 separately. In an

  administrative hearing, the burden is on an order’s proponent to

  present sufficient evidence to support the requested order. See

  § 24-4-105(7), C.R.S. 2017; see also Velasquez v. Dep’t of Higher

  Educ., 93 P.3d 540, 542 (Colo. App. 2003). So Campaign Integrity

  had the burden to provide the judge with complete documentation

  from 2015 if it expected the judge to analyze the financial

  information on a calendar-year basis.

¶ 36   But Campaign Integrity only subpoenaed documents from the

  second half of 2015 and from the first three months of 2016. It did

  not subpoena any records from the first half of 2015. (As we will

  describe in more detail below, the judge had some information

  about expenditures in the first half of 2015 because Colorado


                                   18
  Citizens voluntarily disclosed it.) Campaign Integrity set the

  parameters for the judge’s analysis, and it cannot now argue that

  the judge should have considered evidence that it did not provide.

  Because the time period that the judge chose included the months

  in which Colorado Citizens paid for and ran the advertisement at

  issue in the complaint, we conclude that the judge did not err when

  he chose the 2015-2016 time period for analysis.

¶ 37   Second, even if Campaign Integrity had provided sufficient

  documentary evidence, there is no legal authority requiring the

  judge to conduct his analysis on a calendar-year basis. Although

  Campaign Integrity mentions Buckley as a basis for this contention,

  it cites nothing in that case that would lead us to the same

  conclusion, and we have not found anything in our independent

  reading of that case to support that contention. And Campaign

  Integrity’s vague reference to the Internal Revenue Code’s reporting

  requirements is similarly unconvincing. Campaign Integrity does

  not cite any other cases, statutes, or constitutional provisions that

  support its contention, and we have not found any.




                                    19
         V.   Exclusion of $76,000 from March and April 2015

¶ 38    Campaign Integrity contends that the judge improperly

  excluded evidence that Colorado Citizens had made $76,000 in

  contributions to candidates during March and April of 2015. We

  disagree.

                      A.    Additional Background

¶ 39    Some evidence in the record showed that Colorado Citizens

  donated $76,000 in March and April of 2015 to support candidates

  in municipal elections in Colorado Springs. But the judge declined

  to consider these contributions in its analysis “because [Campaign

  Integrity] did not subpoena [Colorado Citizens’] financial records for

  those months, [so] the evidentiary record [was] incomplete as to

  [Colorado Citizens’] total spending in those months.” In other

  words, although the records that the judge had before him showed

  that Colorado Citizens had spent $76,000 in the first half of 2015

  on political advocacy for candidates, the records did not show

  whether Colorado Citizens spent additional funds on non-candidate

  activity.




                                    20
                         B.    Law and Analysis

¶ 40   We conclude, for the following reasons, that the judge did not

  abuse his discretion when he excluded the $76,000 from his

  analysis because his decision was not beyond the bounds of reason

  and because it was supported by the evidence. See Youngs, ¶ 40;

  Aviado, 228 P.3d at 180; Heinicke, 197 P.3d at 222.

¶ 41   Campaign Integrity did not subpoena any records from March

  and April of 2015; Colorado Citizens gave those records to the court

  voluntarily. The judge determined that the financial records during

  that period were incomplete because they did not include “any

  evidence regarding non-candidate spending that may have occurred

  in the same period.” And the judge also had no financial records

  from May 2015, which created a gap between the March and April

  records and those from the second half of 2015.

¶ 42   Finally, even if the judge had included the $76,000 in his

  analysis, the total candidate spending for 2015 would still have

  constituted less than fifty percent of Colorado Citizens’ overall

  candidate-related expenditures, or less than what would constitute

  the one, central purpose for which Colorado Citizens was created.

  See Indep. Inst., 209 P.3d at 1137.


                                    21
                      VI.   Secretary’s Contentions

¶ 43   The Secretary urges us to affirm on an alternative basis —

  Colorado Citizens was not a political committee because it did not

  make or receive contributions — if we do not affirm the judge’s

  order based on the major purpose test. Because we have concluded

  that the judge properly (1) applied the major purpose test; (2) used

  the year covered by the records before him instead of calendar year

  2015; and (3) excluded $76,000 in Colorado Citizens’ expenditures

  from his analysis, we decline to address the Secretary’s alternative

  contention.

¶ 44   The order is affirmed.

       JUDGE BERGER and JUDGE FREYRE concur.




                                   22